DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species 1) a transposon adapter region that has 33 nucleotides and has a sequence of SEQ ID NO: 510764: (2) an offset region that has 3 nucleotides and has a sequence of SEQ ID NO: 510767;(3) a variable region that has 35 nucleotides; (4) a priming region that has a sequence of SEQ ID NO: 510768; an oligonucleotide probe library of 5 x 105 in the reply filed on 1/19/2022 is acknowledged.
Claims 209-219 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/19/2022.
It is unclear what the election of an oligonucleotide probe library of 5 x 105 as claim 208 does not recite 5 x 105.
The election of species with respect to length have been withdrawn, upon further consideration.
	Priority
	 The instant application was filed 07/23/2020 is a continuation of 14915249, filed 02/28/2016 ,which is a national stage entry of PCT/US2014/053306  with an international filing date: 08/28/2014 and claims priority from provisional application 62024436, filed 07/14/2014 and claims priority from provisional application 61994704, 
PCT/US2014/053306 claims priority from provisional application 61949216, filed 03/06/2014 and claims priority from provisional application 61924192, filed 01/06/2014 and claims priority from provisional application 61912471, filed 12/05/2013 and claims priority from provisional application 61900975, filed 11/06/2013 and claims priority from provisional application 61874621, filed 09/06/2013 and claims priority from provisional application 61871107, filed 08/28/2013.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62024436, 61994704,  61990085, f 61974949, 61949216, 61924192, 61912471,  61900975,  61874621, 61871107, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The review of the cited priority documents revealed  510763 or less SEQ ID NO.  Thus the priority documents do not support SEQ ID NO 510764 or higher.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections
Claims 200-208 are objected to because of the following informalities:  
Claim 200 recites, “transposon adapter region.”  This appears to suggest it has something to do with a transposon.  However, paragraph 0085 and 0515 of the specification teaches it encompasses 20-40 nucleotides.  Further paragraph 0883 suggests the transposon adapter region is complementary to a primer.  Thus the claim should be amended to clarify what is required of a transposon adapter region.
Claims 201-208 are objected to as they depend from claim 200.
Further claim 208 recites, “an oligonucleotide probe library comprising at least 1.”  A library of 1 does not appear to be a library, but a single oligonucleotide probe.  Further application elected an oligonucleotide probe library of 5 x 105, which is not recited in the claim or the specification. Finally claim 208 recites, “different oligonucleotides of oligonucleotides of claim 200.” It appears “oligonucleotides of” has been duplicated and is not needed.  The claim would be more concise if the claim recited, “different oligonucleotides of claim 200.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 202 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "at least  about 90%" in claims 202 and 207 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms " at least  about 90%" and "about" are not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase " at least  about 90%" is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be at least  about 90%.  Thus, one of ordinary skill in the art could reasonably construe " at least  about 90%" to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in 
Further the claim 202, 207recite homologous.  The specification does not provide a limiting definition of homologous.  Homologous( https://www.merriam-webster.com/dictionary/homologous, downloaded 3/29/2022) teaches: 1a : having the same relative position, value, or structure: such as (1)biology : exhibiting biological homology (2)biology : having the same or allelic genes with genetic loci usually arranged in the same order homologous chromosomes bchemistry : belonging to or consisting of a chemical series (see SERIES sense 6) whose successive members have a regular difference in composition especially of one methylene group 2biology : derived from or developed in response to organisms of the same species.  Medical Definition of homologous 1a : having the same relative position, value, or structure: as (1): exhibiting biological homology (2): having the same or allelic genes with genetic loci usually arranged in the same order homologous chromosomes b: belonging to or consisting of a chemical series whose members exhibit homology 2a: derived from or involving organisms of the same species homologous tissue grafts — compare AUTOLOGOUS, HETEROLOGOUS sense 1 b: relating to or being immunity or a serum produced by or containing a specific antibody corresponding to a specific antigen.”  Thus it is unclear what 90% homologus requires in the context of the claim, so that one of skill in the art would know how to avoid infringement.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 200-201, 203, 205-206, 208  is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated  by Konig (RNA (2007) volume 13. Pages 614-622).
Claim 200 recites, “transposon adapter region.”  Paragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides.  Further paragraph 0883 suggests the transposon adapter region is complementary to a primer.  Thus the broadest reasonable interpretation of transposon adapter region is any sequence that can have a primer complementary to it.
With regards to claim 200, Konig teaches, “The library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom)  Thus Konig teaches a primer, an offset region of zero, a variable (or random) region and a primer region.
With regards to claim 201, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus the 5’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.
st column, bottom).” Konig teaches a offset region of 0.
With regards to claim 205, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus Konig teaches a variable (random) region of 40 nucleotides.
With regards to claim 206, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus the 3’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.
With regards to claim 208, Koning teaches, “For in vitro selection we used a library of RNA molecules with an estimated complexity of 3 3 1014 unique sequences.” (page 615, 1st column, bottom)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 200-206, 208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig (RNA (2007) volume 13. Pages 614-622), and Fodor (US2001/0053519) .
Claim 200 recites, “transposon adapter region.”  Paragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides.  Further paragraph 0883 suggests the transposon adapter region is complementary to a primer.  Thus the broadest reasonable interpretation of transposon adapter region is any sequence that can have a primer complementary to it.
With regards to claim 200, Konig teaches, “The library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom)  Thus Konig teaches a primer, an offset region of zero, a variable (or random) region and a primer region.
With regards to claim 201, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus the 5’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.
Claim 202 recites, “at least about 90% homologous.”  The specification and claims fail to set forth a standard by which to identify what is required homologous.  Thus the broadest reasonable interpretation is any sequence that can be viewed as having the same number of nucleotides.



However, Fodor teaches, “[0087] For example, where the effects of a drug on gene expression are to be determined, the drug will be administered to an organism, a tissue sample, or a cell, and the gene expression levels will be analyzed. For example, nucleic acids are isolated from the treated tissue sample, cell, or a biological sample from the organism and from an untreated organism tissue sample or cell, hybridized to a high density probe array containing probes directed to the gene of interest and the expression levels of that gene are determined. The types of drugs that may be used in these types of experiments include, but are not limited to, antibiotics, antivirals, narcotics, anticancer drugs, tumor suppressing drugs, and any chemical composition which may affect the expression of genes in vivo or in vitro. The current invention is particularly suited to be used in the types of analyses described by, for example, pending U.S. applications Ser. No. 08/772,376 and PCT Application No. 98/11223, each of which is incorporated by reference in its entirety for all purposes. As described in Wodicka et al., Nature Biotechnology 15 (1997), ( hereby incorporated by reference in its entirety for all purposes), because mRNA hybridization correlates to gene expression level, hybridization patterns can be compared to determine differential gene expression. As non-limiting examples: hybridization patterns from samples treated with certain types of drugs may be compared to hybridization patterns from samples which have not been treated or which have been treated with a different drug; hybridization patterns for samples infected with a specific virus may be compared against hybridization patterns from non-infected samples; hybridization patterns for samples with cancer may be 
	Fodor further teaches, “[0122] FIG. 2-5 show the hybridization pattern resulting from the hybridization of a sample of DNA to an array containing all possible 10-mers. The array was manufactured using photolithography techniques. Photolithography techniques are described in, for example, U.S. Pat. Nos. 5,143,854; and 5,489,678, which are incorporated herein by reference. According to the techniques disclosed in these patents, the oligonucleotides are synthesized stepwise on a substrate at positionally separate and defined positions. Use of photosensitive blocking reagents allows for defined sequences of synthetic steps over the surface of a matrix pattern. By use of the binary masking strategy, the surface of the substrate can be positioned to generate a desired pattern of regions, each having a defined sequence oligonucleotide synthesized and immobilized thereto. “
Fodor teaches 25mer arrays (0101).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the n-mer probes (including 25mer or more usch as the 40mer taught by Konig)  of Fodor as aptamers in the methods of Konig to characterize a aptmaers.  The artisan would be motivated to use the n-mer probes of Fodor to provide the broadest possible array of aptamers to 
With regards to claim 203, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).” Konig teaches a offset region of 0.
The specification provides no limiting definition of a offset sequence. Thus one of skill in the art could consider any sequence that is 5’ of any sequence that could be viewed as variable as an offset sequence.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the n-mer probes (including 25mer or more usch as the 40mer taught by Konig)  of Fodor as aptamers in the methods of Konig to characterize a aptmaers which would provide an ACT (SEQ ID NO 510767) 5’ of the a variable sequence.  The artisan would be motivated to use the n-mer probes of Fodor to provide the broadest possible array of aptamers to characterize the disease or disorder.  The artisan would have a reasonable expectation of success as the artisan is merely using known reagents in known methods of aptamer (SELEX) screening.
With regards to claim 205, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus Konig teaches a variable (random) region of 40 nucleotides.
With regards to claim 206, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 st column, bottom).”  Thus the 3’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.
With regards to claim 208, Koning teaches, “For in vitro selection we used a library of RNA molecules with an estimated complexity of 3 X1014 unique sequences.” (page 615, 1st column, bottom)
200-201, 203, 205-208 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konig (RNA (2007) volume 13. Pages 614-622), and Spetzler (WO2014100434) .
Claim 200 recites, “transposon adapter region.”  Paragraph 0085 and 0515 of the specification teaches transposon adapter region encompasses 20-40 nucleotides.  Further paragraph 0883 suggests the transposon adapter region is complementary to a primer.  Thus the broadest reasonable interpretation of transposon adapter region is any sequence that can have a primer complementary to it.
With regards to claim 200, Konig teaches, “The library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom)  Thus Konig teaches a primer, an offset region of zero, a variable (or random) region and a primer region.
With regards to claim 201, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus the 5’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.
st column, bottom).” Konig teaches a offset region of 0.
The specification provides no limiting definition of a offset sequence. Thus one of skill in the art could consider any sequence that is 5’ of any sequence that could be viewed as variable as an offset sequence.
Thus it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use the n-mer probes (including 25mer or more usch as the 40mer taught by Konig)  of Fodor as aptamers in the methods of Konig to characterize a aptmaers which would provide an ACT (SEQ ID NO 510767) 5’ of the a variable sequence.  The artisan would be motivated to use the n-mer probes of Fodor to provide the broadest possible array of aptamers to characterize the disease or disorder.  The artisan would have a reasonable expectation of success as the artisan is merely using known reagents in known methods of aptamer (SELEX) screening.
With regards to claim 205, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus Konig teaches a variable (random) region of 40 nucleotides.
With regards to claim 206, Konig teaches, “he library contained a central domain of 40 randomized nucleotides (nt), flanked by primer binding sites of 21 and 24 nt.”(page 615, 1st column, bottom).”  Thus the 3’ primer binding site (transposon adapter region) is about 20 nucleotides to 40 nucleotides.

Konig does not specifically teach a  primer region at least bout 90% homologous with SEQ ID NO 510768.
However, Spetzler teaches SEQ ID NO 4, which is t88.9% complement to an adapter primer site which is complementary to  the aptamer arms (table 4).(core reprt indicates it is 88.9 identical to the complement of SEQ ID NO 510768)
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to use a sequence that is complementary to SEQ ID NO 4 of Spetzler as a 3’ priming site for the aptamers (selex constructs of Konig).  The artisan would be motivated to determine if the known primer site of Spetzler gave a better result than that of Konig.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one primer sequence for another.  
With regards to claim 208, Koning teaches, “For in vitro selection we used a library of RNA molecules with an estimated complexity of 3 X1014 unique sequences.” (page 615, 1st column, bottom)
Summary
	No claims are allowed. 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634